Title: To James Madison from Thomas Jefferson, 23 May 1806
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Monticello May 23. 06.
                    
                    Your’s by the last post was recieved yesterday, and I now return Monroe’s letters. That Armstrong should be returning so suddenly & without notice is quite an impossibility. Any other hypothesis for his journey to Amsterdam would be more probable. I send you a letter from Pierpoint Edwards respecting Swartout: his testimony against him cannot be suspected, considering their mutual relation to a common center, Burr. I send you also a letter from mr. Gallatin on account of the last paragraph, tho’ as far as I can trust my memory, every article suggested has been provided for. These two letters to be returned. I have desired the Postmasters of Washington & Richmd. to send nothing here after the 28th. proposing to leave this on the 4th. & be in Washington the 7th. of June. It occurred to me yesterday that a letter is necessary from me to the Bashaw of Tripoli, and I have hastily prepared a draught which will need much correction. I pray you to give it freely and submit it to Mr. Smith also. If you can return the fair draught by the post leaving Washington the 28th. I may sign & send it by the return of the same post, so that you may recieve it the 3d. of June, or if not wanting sooner, it may lie with you till the 7th. when I can sign it at Washington.
                    At length we have had a copious rain. It continued with slight remissions two days (Wed. & Thursday) falling moderately so that the earth is saturated without raising the streams. It was from the N.E. and has cleared up cold, the wind at N. & thermometer 50°. Mr. Burwell is here. He understands well the occurrences at Washington but had not so well understood Clarke. Accept affectionate salutations.
                    
                        Th: Jefferson
                        
                    
                    
                        May 24. 7. oclock A.M.
                        P.S. The above was written yesterday morning. In the evening it recommenced raining, continued steadily tho moderately thro’ the night, and still continues this morning, withe the wind at N.W. The earth has enough; but more is wanting for the springs and streams.
                    
                 